Citation Nr: 0424143	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left thigh bruise, including entitlement due to undiagnosed 
illness.

2.  Entitlement to service connection for a disability 
manifested by leg cramps, including entitlement due to 
undiagnosed illness.

3.  Entitlement to service connection for arthritis of the 
left knee, including entitlement due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956, and from March 1991 to August 1991.  He also served in 
the Air Force Reserve.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The case was previously before the Board in July 1999 and May 
2003.  These issues were then remanded for additional 
development of the evidence.  That development having been 
completed, these claims now return before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant indicated, in June 2004 correspondence to the 
Board, that he wished to appear at a videoconference hearing 
before a Member of the Board in connection with his appeal.  
The case is therefore being returned to the RO so that a 
videoconference hearing can be scheduled.  See 38 C.F.R. § 
20.703 (2002). 

The Board regrets the additional delay in adjudicating the 
veteran's claim that this remand will create.  However, it is 
necessary to ensure that the veteran gets all consideration 
due him under the law.

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the appellant for a 
videoconference hearing before a Board member at the RO.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




